Citation Nr: 1750881	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.
 
3.  Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to August 1954, and died in April 2010.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of these matters is with the RO in Portland, Oregon.  

The August 2013 statement of case (SOC) also included a claim for death pension benefits.  However, in her September 2013 VA Form 9, the appellant limited the appeal to the above-captioned claims. The claim for death pension benefits is not currently on appeal.


FINDINGS OF FACT

1.  The Veteran died in April 2010.  The death certificate lists the immediate cause of death as chronic Hepatitis B.  Atrial fibrillation and peripheral vascular disease were listed as other significant conditions contributing to death but not resulting in the underlying cause.

2.  At the time of his death, the Veteran was service-connected for bilateral hearing loss (10 percent disabling) and tinnitus (10 percent disabling).  

3.  Chronic Hepatitis B, atrial fibrillation, and peripheral vascular disease are not attributable to service, and cardiovascular disease was not manifest within one year of the Veteran's separation from service. 

4.  The service-connected bilateral hearing loss and tinnitus were not a principal or contributory cause of the Veteran's death.

5.  The Veteran did not have a total disability rating at the time of his death and there has been no allegation or showing that such requirements would have been met but for clear and unmistakable error (CUE) in a decision on a claim filed during his lifetime.

6.  The Veteran did not have any pending claims at the time of his death.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.5, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).

2.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met. 38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.22 (2016).

3. The criteria for accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the appellant's claims and decided entitlement based on the evidence. Neither the appellant nor her representative have raised any other issues, nor have any other issues been reasonably raised by the record with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection for the Cause of the Veteran's Death

When it is determined that a Veteran's death is service connected, with service connection determined according to the standards applicable to disability compensation, a surviving spouse, child, or parent is generally entitled to DIC.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5(a) (2016); see generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's death is service connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303.

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, as discussed above, or by use of applicable presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).
To establish service connection for the cause of the Veteran's death, the service-connected disability must be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, or aided or lent assistance to producing death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  

Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  Where the service-connected condition affects vital organs, as distinguished from muscular or skeletal functions, and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4); Galvagno v. Derwinski, 3 Vet. App. 118, 119 (1992).

In short, the appellant is entitled to DIC benefits if the principal or contributory cause of the Veteran's death was (1) an already service-connected disability that caused or aggravated another disability, directly leading to the Veteran's death; or (2) a previously nonservice-connected disability that was in fact incurred or aggravated by service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 3.312.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's certificate of death shows that he died in April 2010.  The death certificate lists the immediate cause of death as chronic Hepatitis B.  Atrial fibrillation and peripheral vascular disease were listed as other significant conditions contributing to death but not resulting in the underlying cause.  

At the time of his death, the Veteran was service-connected for bilateral hearing loss (10 percent disabling) and tinnitus (10 percent disabling).  

Turning first to the matter of whether the Veteran's causes of death were related to service, the appellant reports that the Veteran's Hepatitis B was contracted during service in Korea and Japan where he ate fruit and vegetables grown locally and fertilized with human excrement. She contends that the Hepatitis B was dormant or undetectable for many years after it was contracted in service.

Service treatment records (STRs) show no relevant abnormalities on the Veteran's October 1950 entrance examination.  STRs generated during service also lack documentation of complaints, treatment, or diagnoses related to Hepatitis B, atrial fibrillation, or peripheral vascular disease.  On separation examination in July 1954, the Veteran's heart, vascular system, and abdomen were normal.  

In a July 2013 medical opinion (located in Virtual VA only), the examiner found that while Hepatitis B was clearly documented in 2001, the exact date of onset of the Hepatitis B infection was unclear.  The examiner also thoroughly explained that a review of the Veteran's records indicated that he died of cirrhosis of the liver, which appeared multifactorial in origin, with a history of hemochromatosis, heavy alcohol use in the distant past, and Hepatitis B, despite the fact that the author of the death certificate attributed the cirrhosis solely to Hepatitis B.  

In addressing the appellant's contentions, the examiner opined that Hepatitis B was less likely than not acquired by eating contaminated produce during active service.  While it is possible that the "oral/fecal" route of transmission can cause hepatitis, this is restricted to the Hepatitis A virus.  By contrast, Hepatitis B is a blood-borne virus transmitted via blood transfusion, sexual contact, perinatal transmission from mother to child, or in children, by skin break contact with infected bodily secretions.  Skin break transmission in adults is not considered likely, as it is generally restricted to needle stick injuries in the healthcare profession or drug usage.  In the United States, sexual transmission is considered the most likely mechanism of transmission, in the absence of a pre-1992 blood transfusion or any injectable drug use history.  The examiner concluded there was no medical basis for the contention that the Veteran acquired the virus in service via contaminated food.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against a finding that the causes of death, Hepatitis B, atrial fibrillation, and peripheral vascular disease, were incurred in or aggravated by service.  The probative evidence does not show that the conditions were related to the Veteran's active military service, or that a chronic disability was incurred in service.  While the Veteran received treatment for other conditions in service, there were no complaints, treatment, or diagnoses related these disorders.  The medical opinion evidence is also persuasive.  The July 2013 VA examiner addressed the contentions of service connection, but opined that the Veteran's Hepatitis B was not related to military service, including to any in-service food contamination.  The examiner based her conclusions on medical principles and an examination of pertinent records in the claims file, including the STRs, post-service treatment records, and diagnostic reports.  She provided a rationale for the conclusions reached.
The July 2013 VA examiner addressed whether the Veteran's Hepatitis B could be related to service, but a medical opinion on the matter of service connection for atrial fibrillation and peripheral vascular disease was not obtained.  However, the Board finds that the evidence, which reveals that the Veteran did not have pertinent abnormalities during service, and does not reflect competent evidence showing a nexus between service and the disorders, warrants the conclusion that a further remand for an examination and/or opinion is not necessary to decide the claim.  As service and post-service medical records provide no basis to grant these claims, and in fact provide evidence against these claims, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

Additionally, presumptive service connection for cardiovascular disease as a "chronic disease" is not warranted as there is no documentation of the condition from within one year of the Veteran's 1954 discharge.  As for a continuity of symptomatology between the disorder and service, cardiovascular disease was not noted during service, and characteristic manifestations of the disease processes were not identified.  

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disorders, bilateral hearing loss and tinnitus, were a principal or contributory cause of his death.  The Board acknowledges that a medical opinion was not obtained on the relationship between the Veteran's service-connected disorders and his Hepatitis B, atrial fibrillation, and peripheral vascular disease.  However, the Board again finds that the record, which does not reflect competent evidence suggesting such a link, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.   Again, as the records provide no basis to grant this claim, and in fact provide evidence against this claim to the extent the July 2013 examiner indicated no such connection while discussing the causes of the Veteran's death, the Board finds that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.  38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).

The only evidence to the contrary of the July 2013 VA examination report is the lay evidence.  The Board finds that the appellant's lay assertions, and those of the Veteran's buddies describing the similarities between their own liver problems and the Veteran's, are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiner was a medical professional who reviewed the claims file and considered the reported history, including the lay assertions.  The examiner, in providing the requested medical opinions, used her expertise in reviewing the facts of this case and determined that the Veteran's causes of death were not attributable to service.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the appellant and the Veteran's buddies, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.  

Accordingly, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death, so there is no reasonable doubt to resolve in the appellant's favor.  

Entitlement to DIC under 38 U.S.C.A. § 1318

Pursuant to 38 U.S.C.A. § 1318 (a), benefits are payable to the surviving spouse and to the children of a deceased Veteran in the same manner as if the death were service-connected.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).  

The service-connected disability(ies) must have been: (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the Veteran's death; or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16.  38 C.F.R. § 3.22 (c).

"Entitled to receive" means that, at the time of death, the Veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the Veteran had applied for compensation but had not received total disability compensation due solely to CUE in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22 (b).

Claims under 38 U.S.C.A. § 1318 are adjudicated based on decisions rendered during the Veteran's lifetime.  38 C.F.R. § 20.1106.  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

At the time of the Veteran's death in April 2010, he was service-connected for bilateral hearing loss (10 percent disabling), and tinnitus (10 percent disabling), with a combined rating of less than 100 percent.  He had not been in receipt of a total rating based on individual unemployability (TDIU).  He was not a former prisoner of war.

There is nothing in the record indicating that the Veteran should have been receiving, or was entitled to receive, compensation at the total rate, and it has not been alleged that any prior rating decision was clearly and unmistakably erroneous.  Cole v. West, 13 Vet. App. 268   (1999).  The threshold legal criteria for benefits under 38 U.S.C.A. § 1318 have not been met, and the appellant's claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accrued benefits

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  The RO determined that there was no pending claim at the time of the Veteran's death, and for the reasons below, the Board agrees.

The appellant contends that the Veteran filed a 2010 claim for Hepatitis B prior to his death.  A review of the record indeed reveals a VA Form 21-4138, signed and dated by the Veteran on April 7, 2010, in which he requested service connection for Hepatitis B.  The form has two date stamps, the earlier of which is dated April 14, 2010 and is the date stamp of a veteran's service organization, V.F.W., or Veterans of Foreign Wars.  The other dates stamp is dated April 19, 2010 and is the date stamp of the RO, indicating VA's receipt of the claim.  The record additionally contains a letter from the Veteran's representative, also dated April 19, 2010, stating the Veteran was seeking service connection for Hepatitis B.  This letter was date-stamped on April 19, 2010 by the RO.

The law requires that April 19, 2010 must be considered the date of claim.  38 C.F.R. § 3.1 states that "'date of receipt' means the date on which a claim, information, or evidence was received in the Department of Veterans Affairs.  As the claim was not received by VA until April 19, 2010, after the Veteran's death, the Board cannot find that it was pending at the time of death.

The Board recognizes the appellant's argument that, essentially, it is unfair that she be penalized for a service organization's slowness in submitting the claim to the RO.  Unfortunately, no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  The Board has also considered her argument that because VA mailed a prescription to the Veteran after his death, indicating VA's belief that he was alive, his claim should be found timely.  However, the mailing of a prescription does not alter the date of receipt of the claim by VA.  Furthermore, the Board has adjudicated the matter of entitlement to service connection for Hepatitis B above, in determining whether the cause of his death was attributable to service.

The close review of the claims file does not otherwise contain documents that could be construed as a formal or informal claim for benefits that were filed prior to the Veteran's death, but not adjudicated.  Therefore, the Board finds that there was no pending claim at the time of the Veteran's death.

As the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application. 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


